
	

116 S1815 IS: Farmworker Smoke Protection Act of 2019
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1815
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2019
			Mr. Merkley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish an occupational safety and health standard to protect farmworkers from wildfire smoke,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Farmworker Smoke Protection Act of 2019.
 2.FindingsCongress finds that, as of the date of enactment of this Act— (1)the wildfire season has increased by over 2 months since the 1970s, and wildfires have become increasingly prevalent across the United States due to prolonged droughts and extreme temperatures;
 (2)the average annual temperatures in the western United States have increased by 1.9 degrees Fahrenheit since 1970;
 (3)wildfire smoke often contains toxic chemicals and particulates, creating hazardous air quality conditions;
 (4)wildfire smoke often persists for extended periods of time and can travel hundreds of miles; and (5)wildfire smoke inhalation is harmful to human health, particularly for vulnerable populations, including outdoor workers.
			3.Occupational safety and health standard to protect farmworkers from wildfire smoke
 (a)DefinitionsIn this section: (1)Agricultural operation employerThe term agricultural operation employer means an employer, as defined in section 3 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 652), engaged in farming or agricultural operation.
 (2)FarmworkerThe term farmworker means an employee, as defined in section 3 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 652), engaged in farming or other agricultural work for an agricultural operation employer.
 (3)SecretaryThe term Secretary means the Secretary of Labor. (4)Uniform air quality indexThe term uniform air quality index means the PM–2.5 category of the uniform air quality index for the air quality monitoring system required under section 319(a) of the Clean Air Act (42 U.S.C. 7619(a)).
				(b)Initial occupational safety and health standard
 (1)In generalDuring the period beginning on the date of enactment of this Act and ending on the date of the promulgation of the occupational safety and health standard under subsection (c), the Secretary shall deem the initial standard to protect farmworkers from wildfire smoke described in paragraph (2) to be an occupational safety and health standard under section 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655).
 (2)Contents of initial standardThe initial standard described in this subsection shall require that an agricultural operation employer—
 (A)provide farmworkers with appropriate equipment to protect from wildfire smoke when air quality at the workplace reaches a level of 151 or greater, as determined by the uniform air quality index;
 (B)ensure that the equipment provided under subparagraph (A) includes an N95 mask or N100 mask or other equipment certified by the National Institute for Occupational Safety and Health to protect from wildfire smoke exposure;
 (C)require mandatory use of the equipment described in subparagraphs (A) and (B) when air quality at the workplace reaches a level of 201 or greater, as determined by the uniform air quality index; and
 (D)provide, with the equipment described in subparagraphs (A) and (B), training and education materials to farmworkers, in a language understood by the farmworkers, regarding—
 (i)how to properly use the protective equipment; (ii)how long and under what conditions the protective equipment is effective; and
 (iii)the potential health impacts of breathing wildfire smoke without proper protection. (3)EnforcementThe initial standard described in this subsection shall be enforced in the same manner as a standard promulgated under section 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655), including the prohibition on discrimination under section 11(c) of such Act (29 U.S.C. 660(c)).
				(c)Occupational safety and health standard
 (1)In generalBy not later than 90 days after the date of enactment of this Act, the Secretary shall begin promulgating an occupational safety and health standard under section 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655) to protect farmworkers from wildfire smoke.
 (2)RequirementsThe standard promulgated under paragraph (1) shall— (A)provide safety and health protections for farmworkers working for agricultural operation employers that provide at least the same level of health and safety protection as the requirements under subsection (b)(2); and
 (B)detail the potential health impacts of breathing wildfire smoke without proper protection. (d)Collaboration and technical assistance (1)In generalAn agricultural operation employer may seek advice or assistance from the Secretary of Labor or a State or local health department regarding the equipment and training and education materials needed to meet the requirements under subsection (b)(2) (or any similar requirement of a standard promulgated under subsection (c)).
 (2)Department of Labor dutiesThe Secretary shall— (A)provide technical assistance, upon the request of an agricultural operation employer, regarding how to meet the employer requirements of this section; and
 (B)develop sample training and education materials that may be used by agricultural operation employers to meet the requirements of subsection (b)(2)(D) (or any similar requirement of a standard promulgated under subsection (c)).
 (3)Collaboration with community organizationsThe Secretary may, upon request, provide the training and educational materials developed under paragraph (2)(B) to relevant community and nonprofit organizations.
